TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00589-CV


                                      C. A. M. L., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-19-006496, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               C.A.M.L. appeals from the trial court’s final decree terminating her parental

rights to her child. See Tex. Fam. Code § 161.001. After a jury trial, the trial court rendered

judgment on the jury’s verdict, finding by clear and convincing evidence that several statutory

grounds existed for terminating C.A.M.L.’s parental rights and that termination of those rights

was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (O), (2).

               On appeal, C.A.M.L.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.—Austin 2005, pet. denied). C.A.M.L.’s counsel has certified to this Court that she has

provided C.A.M.L. with a copy of the Anders brief, the motion to withdraw, the reporter’s

record, and the clerk’s record and that she has advised C.A.M.L. of her right to file a pro se

brief. To date, C.A.M.L. has not filed a pro se brief. The Department of Family and Protective

Services has filed a response to the Anders brief, stating that it will not file a brief unless

requested by this Court.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on C.A.M.L.’s behalf, and have found nothing in the record

that might arguably support an appeal. Our review included the trial court’s findings as to

C.A.M.L. under parts (D) and (E) of Section 161.001(b)(1) of the Family Code, and we have

found no nonfrivolous issues that could be raised on appeal with respect to those findings. See

In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). We agree with appellant’s counsel that the

appeal is frivolous and without merit. Accordingly, we affirm the trial court’s decree terminating

C.A.M.L.’s parental rights. Counsel’s motion to withdraw is denied.1




1
  The Texas Supreme Court has held that the right to counsel in suits seeking the termination of
parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of a
petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligation to C.A.M.L. has not yet been discharged. See id. If after consulting with
counsel, C.A.M.L. desires to file a petition for review, her counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See
id. at 27-28.
                                                2
                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: March 23, 2022




                                               3